Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the tiny hard particle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardiff et al. (PG Pub. 2014/0030947).
Regarding claim 1, Ardiff et al. teach anti-cutting rubber coated yarn comprising a yarn body and a mixed rubber layer coated on the yarn body wherein a plurality of tiny pits are distributed on a surface of the yarn body and the mixed rubber layer is attached in the tiny pits and is coated on an outside of the yarn body. 
Regarding claims 3-4 and 9, the yarn body is a HPPE yarn. Including a high strength polyethylene fiber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff et al. (PG Pub. 2014/0030947).
Regarding claim 7, Ardiff et al. are silent regarding the claimed pigment substance. However, it is known in the art to include pigment substances in order to improve aesthetics and incorporate color. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a pigment substance in the mixed rubber layer as needed in order to improve aesthetics and incorporate color and arrive at the claimed invention.
Regarding claim 8, Ardiff et al. are silent regarding the claimed additives. However, it is known in the art to include additives in order to improve properties including flame retardance .
Claims 2, 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ardiff et al. (PG Pub. 2014/0030947) in view of Oakley et al. (US Patent 6,080,474).
Regarding claims 2, 5-6 and 10-11, Ardiff et al. are silent regarding the claimed rubber composition. However, Oakley et al. teach a rubber composition including a rubber mixed layer formed by mixing rubber with a tiny hard particle including a metal particle or SDiO2 or glass in order to improve cut resistance properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rubber composition of Oakley et al. in Ardiff et al. in order to improve cut resistance properties and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789